DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 06/02/2022. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,5-7, 9-11,14-16 and 18-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al WO 2019141231 A1

3-4,8 and 12-13and 17 are Cancelled.  
Regarding claim 1, LI et al WO 2019141231 A1 discloses method for performing measurements on frequency carriers ((page 9, lines 23) in FIG. 5, the method 200); ((page 10, lines 65-66) the terminal device performs measurement operation on the plurality of carriers (i.e. frequency carriers) within each measurement interval (Measurement Gap), comprising: 	determining, by a terminal device, one or more measurement gaps corresponding to one or more measurement windows that a frequency carrier is measured ((Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1),													wherein each of the one or more measurement gaps indicates a length of time between two measurements of one or more frequency carriers (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.  Measurement Gap length). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows )) comprising 									the frequency carrier and overlaps with a corresponding measurement window of the one or more measurement windows;(((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide), and ( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval (Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval (Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval (Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval (Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval (Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval (Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval (Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)),						determining, by the terminal device and for each of the one or more measurement gaps, a quantity of colliding carriers to obtain one or more quantity of colliding carriers corresponding to the one or more measurement gaps, wherein the quantity of colliding carriers is a quantity of all frequency carriers that collide in the measurement gap ( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval (Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval (Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval(Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval(Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)) , and (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide),													determining, by the terminal device, a maximum quantity of the obtained one or more quantities of colliding carriers as a maximum quantity of colliding carriers; (Page 11, lines 30-44 discuss Carrier 2,3,4, and 5, respectively, is considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers),  		
determining, by the terminal device, a measurement requirement on the frequency carrier based on the maximum quantity of colliding carriers ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)   according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device);    (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1),and 									performing, by the terminal device, measurement on the frequency carrier based on the measurement requirement Page 9, lines 29) S220. The terminal device performs measurement on the first carrier according to the first measurement requirement (i.e. a measurement requirement).
Regarding claim 10, LI et al WO 2019141231 A1 discloses an apparatus (((page 15, lines 10-12) FIG 9, The terminal device 400) comprising: 
at least one processor ((page 15, lines 10-12) FIG. 9 The terminal device 400 includes a processor 410), memory ((page 15, lines 10-12) FIG. 9 The terminal device 400 includes, a memory 420) coupled to the at least one processor ((page 15, lines 10-12) The processor 410, the memory 420 are connected by communication) ,and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor ((page 15, lines 10-12) FIG. 9, The memory 420 stores instructions, the processor 410 is configured to execute instructions stored in the memory 420) to perform operations comprising:  
determining one or more measurement gaps corresponding to one or more measurement windows that a frequency carrier is measured (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1),
wherein each of the one or more measurement gaps indicates a length of time between two measurements of one or more frequency carriers (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.  Measurement Gap length). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows)comprising									 the frequency carrier and overlaps with a corresponding measurement window of the one or more measurement windows(((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide), and ( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval(Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval(Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)) , 



determining, for each of the one or more measurement gaps, a quantity of colliding carriers to obtain one or more quantity of colliding carriers corresponding to the one or more measurement gaps, wherein the quantity of colliding carriers is a quantity of all frequency carriers that collide in the measurement gap; 
( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval (Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval (Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval(Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval(Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)) , and (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide.					determining a maximum quantity of the obtained one or more quantities of colliding carriers as a maximum quantity of colliding carriers (Page 11, lines 30-44 discuss Carrier 2,3,4, and 5, respectively, is considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers),  
determining a measurement requirement on [the frequency carrier based on the maximum quantity of colliding carriers ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)   according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device);    (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1); and 													performing measurement on the frequency carrier based on the measurement requirement Page 9, lines 29) S220. The terminal device performs measurement on the first carrier according to the first measurement requirement (i.e. a measurement requirement).

Regarding claim 19, LI et al WO 2019141231 A1 discloses an apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform operations ((Page 7, lines 1-2)the apparatus may further comprise one or more memories for coupling with the processor, which store program instructions and/or data necessary for the network device. The one or more memories may be integrated with the processor or may be separate from the processor) comprising: 						receiving a measurement result on a frequency carrier (Page 10, lines 57-58, when the first parameter is determined according to the number of valid detection carriers of the terminal device, the first parameter is reported by the terminal ) to the network device, 				wherein the measurement result on the frequency carrier is determined based on a measurement requirement on the frequency carrier(S220. The terminal device performs measurement on the first carrier (i.e. frequency carrier) according to the first measurement requirement),			wherein the measurement requirement on the frequency carrier is determined based on a maximum quantity of colliding carriers that collide with the frequency carrier((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier)   according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device);    (page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1), 							the maximum quantity of colliding carriers is determined as a maximum quantity of one or more quantities of     Page: 6of12colliding carriers Page 11, lines 30-44 discuss Carrier 2,3,4, and 5, respectively, is considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers) , 						wherein the one or more quantity of colliding carriers correspond to one or more measurement gaps corresponding to one or more measurement windows that the frequency carrier is measured(Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1),


wherein each of the one or more measurement gaps indicates a length of time between two measurements of one or more frequency carriers (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.  Measurement Gap length). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows) comprising 								the frequency carrier and overlaps with a corresponding measurement window of the one or more measurement windows(((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).;for example in( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval at which the second SSB receive window on carrier 2 is located is within the same measurement interval as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval at which the first SSB receive window on carrier 3 is located is within the same measurement interval as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval at which the first SSB receive window on carrier 4 is located is within the same measurement interval as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval at which the first SSB receive window on carrier 5 is located is within the same measurement interval as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)and 		wherein the quantity of colliding carriers is a quantity of all carriers that collide in the measurement gap ( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval(Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval(Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)) , and (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide),; and 										configuring the frequency carrier based on the measurement result(Page 10, lines 57-58, when the first parameter is determined according to the number of valid detection carriers of the terminal device, the first parameter is reported by the terminal to the network device network device can configure different measurement configuration information for the terminal deice according to the first parameter.  

Regarding claim 2,11 and 20, LI et al WO 2019141231 A1 discloses all features with respect to claim 1,10 and 19, respectively.
LI further discloses wherein the maximum quantity of colliding carriers is further determined based on a measurement window of each of the one or more carriers ((page11, lines 6-15)   discuss fig. 4, The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).  

Regarding claim 5 and 14, LI et al WO 2019141231 A1 discloses all features with respect to claims 1 and 10, respectively.
LI further discloses wherein the quantity of colliding carriers is a quantity of all frequency carriers with corresponding measurement windows that collide with each other in a corresponding measurement gap (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).

Regarding claims 6 and 15, LI et al WO 2019141231 A1 discloses all features with respect to claims 5 and 14, respectively.
LI further discloses wherein for each of the one or more measurement gaps, all the frequency carriers that collide in the measurement gap are all frequency carriers having at least a portion of their corresponding measurement windows located in the measurement gap (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.  Measurement Gap length). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1.  Carrier 2,3,4, and 5, respectively, can be considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers), for example ,in (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).

Regarding claims 7and 16, LI et al WO 2019141231 A1 discloses all features with respect to claims 1 and 10, respectively.
LI further discloses wherein the determining the measurement requirement ((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier) according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device)comprises: determining, by the terminal device, a parameter of the frequency carrier based on the maximum quantity of colliding carriers(page 10, lines 35-36; the first parameter is determined according to a total number (i.e. a maximum quantity) of carriers of the at least two carriers that collide with the first measurement configuration information of the first carrier); and (page 10,lines 53-54) the first parameter is equal to the total number (i.e. a maximum quantity)  of carriers that have collision for carrier 1); and 											determining, by the terminal device, the measurement requirement based on the parameter((page 9, 24-28) S210. The terminal device determines a first measurement requirement (i.e. a measurement requirement) on a first carrier (i.e. a frequency carrier) according to the first parameter of the first carrier, where the first parameter is determined according to the number of valid detection carriers of the terminal device).
Regarding claims 9 and 18, LI et al WO 2019141231 A1 discloses t discloses all features with respect to claims 7 and 16, respectively.
LI further discloses wherein the determining the measurement requirement based on the parameter (Page 5, lines 26-32, the determining, by the terminal device, the first measurement requirement according to the measurement window period, the measurement interval period, and the first parameter on the first carrier) comprises: 	
determining the measurement requirement according to one of the following equations: 

    PNG
    media_image1.png
    337
    331
    media_image1.png
    Greyscale

Application No. : 17/069,318 Filed: October 13, 2020 Page: 5 of 10 wherein S is a value of a measurement counter of the measurement requirement, R is a quantity of measurement opportunities that corresponds to the measurement requirement, T1 is a period of the measurement window, T2 is a period of the measurement gap, Max (T1, T2) is a larger value between T1 and T2, C , E, and N are coefficients notified by a network device, H is a constant, and A is the parameter ((Page 12, lines 34-43)   the terminal device determines the first measurement requirement according to the measurement window period, the measurement interval period, and the first parameter on the first carrier, including:
Determining the first measurement requirement according to the following formula (1),  S=R×Max (T1, T2) ×A (1)
Where S is the value of the measurement index of the first measurement requirement, R is a constant, T1 is the measurement window period, T2 is the measurement interval period, and Max (T1, T2) is the larger value of T1 and T2, A is the first parameter) and ((Page 12, lines 50), R may represent the number of measurement opportunities required).

Regarding claims 21, LI et al WO 2019141231 A1 discloses t discloses all features with respect to claim 19.
LI further discloses wherein the one or more measurement windows of the frequency carrier are one or more measurement windows of a synchronization signal block on the frequency carrier, and the one or more measurement gaps are used at least for the SSB on the frequency carrier  (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).
.  

Regarding claims 22,23and 24, LI et al WO 2019141231 A1 discloses t discloses all features with respect to claims 1,10 and 19, respectively.
LI further discloses wherein each of the one or more measurement gaps is a predetermined time segment for measuring the one or more frequency carriers (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide).  
Response to Remarks/Arguments
Applicant’s argument
Applicant argued. that the references cited fails to teach or suggest “determining, by a terminal device, one or more measurement gaps corresponding to one or more measurement windows that a frequency carrier is measured, wherein each of the one or more measurement gaps indicates a length of time between two measurements of one or more frequency carriers comprising the frequency carrier and overlaps with a corresponding measurement window of the one or more measurement windows; determining, by the terminal device and for each of the one or more measurement gaps, a quantity of colliding carriers to obtain one or more quantity of colliding carriers corresponding to the one or more measurement gaps, wherein the quantity of colliding carriers is a quantity of all frequency carriers that collide in the measurement gap; determining, by the terminal device, a maximum quantity of the obtained one or more quantities of colliding carriers as a maximum quantity of colliding carriers” as cited in independent claims1





Examiner’s answer:
-Applicant filed the English translation to perfect the priority date of the   CN20181033 1178.2 filed on 04/13/2018 and CN 201810654017. 7 filed on 06/22/2018, thus the priority date of the applicant is 04/13/2018.
The reference LI et al WO 2019141231 Al discloses the limitation of the claims as follow -determining, by a terminal device, one or more measurement gaps corresponding to one or more measurement windows that a frequency carrier is measured((Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.   Measurement Gap). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows), The measurement interval at which the SSB receive window (i.e. measurement window) on carrier 2,3,4, and 5, respectively, are located within the same measurement interval as the SSB receive window (i.e. measurement window) on carrier 1),
 wherein each of the one or more measurement gaps indicates a length of time between two measurements of one or more frequency carriers (Page 11, lines 30-44 discuss the terminal device performs measurement operation on the plurality of carriers within each measurement interval (Measurement Gap) (i.e. a set of one or more measurement gaps). For example, in FIG. 4, The measurement interval period is 40 ms (i.e.  Measurement Gap length). For carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms,160 ms, and 160 ms, respectively (i.e. one or more measurement windows )) comprising 								the frequency carrier and overlaps with a corresponding measurement window of the one or more measurement windows ((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide), and ( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval(Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval(Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)),; 										determining, by the terminal device and for each of the one or more measurement gaps, a quantity of colliding carriers to obtain one or more quantity of colliding carriers corresponding to the one or more measurement gaps, wherein the quantity of colliding carriers is a quantity of all frequency carriers that collide in the measurement gap; ( page 14,lines 1-12, in FIG. 4 will be described as an example. The measurement configuration information includes a measurement interval period  (Measurement Gap)of 40 ms, and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms, respectively. It is assumed that the first carrier is carrier 1, and the at least two carriers are 5 carriers. The at least two carriers include carrier 1. For carrier 1 itself, the measurement interval of each SSB receiving window is the same as carrier 1 itself, and carrier 1 itself can be considered to collide with itself. The measurement interval (Measurement Gap) at which the second SSB receive window on carrier 2 is located is within the same measurement interval (Measurement Gap) as the third SSB receive window on carrier 1. Carrier 2 can also be considered to collide with carrier 1. The measurement interval (Measurement Gap) at which the first SSB receive window on carrier 3 is located is within the same measurement interval(Measurement Gap) as the first SSB receive window on carrier 1. Carrier 3 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 4 is located is within the same measurement interval(Measurement Gap) as the third SSB receive window on carrier 1. Carrier 4 can be considered to collide with carrier 1. The measurement interval(Measurement Gap) at which the first SSB receive window on carrier 5 is located is within the same measurement interval(Measurement Gap) as the seventh SSB receive window on carrier 1. Carrier 5 can be considered to collide with carrier 1. Therefore, among the five carriers, the total number (i.e. maximum) of carriers that collide with carrier 1 is five. That is, for carrier 1, the value of the first parameter is 5)) , and (((Page11, lines 46-49) , in FIG. 4, the measurement interval period is 40 ms (i.e. measurement gap), and for carriers 1 to 5, the SMTC periods are 20 ms, 40 ms, 80 ms, 160 ms, and 160 ms(i.e. one or more measurement windows), respectively. It is assumed that the first carrier is carrier 1, and each SSB receiving window on carrier 2 is all the same or all overlaps with the time interval of the receiving window of the SSB on carrier 1. That is, carrier 2 needs to be measured when measuring carrier 1 in any one measurement interval (i.e.   measurement gap). Therefore, carrier 2 and carrier 1 collide),	
 determining, by the terminal device, a maximum quantity of the obtained one or more quantities of colliding carriers as a maximum quantity of colliding carriers (Page 11, lines 30-44 discuss Carrier 2,3,4, and 5, respectively, is considered to collide with carrier 1. the total number of carriers that collide with carrier 1 is five (i.e. the maximum quantity of colliding carriers).		Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 10 and 19 recite features analogous to those of Claim 1, the cited passages teach independent claims 10 and 19, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 										Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478